Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Amendment filed on 09/07/2021. Claims 1, 3, 4, 8, 9, 13, 14, 16, and 17 remain pending in this application. 

Applicant Response
In Applicant’s response dated 09/07/2021, Applicant amended Claims 1 and 14 have been amended, Claim 11 has been canceled and argued against all objections, and rejections previously set forth in the Office Action dated 07/06/2021.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/07/52021 has been entered.

Examiner Comments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 4, 11, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cansino al. (Pub. No.: US 20180181360 A1, Pub. Date: Jun. 17, 2018) in view of Gao et al. (Pub. No.: US 20180060253 A1, Pub. Date: March 1, 2018) in further view of THURIMELLA (Pub. No.: US 20190092169 A1, App: Date: September 22, 2017)

Regarding independent claim 1,
	Cansino teaches an electronic device (see Cansino: Fig.6, illustrating in-vehicle infotainment electronic device), comprising:
a first communication circuit configured to transmit or receive signals with an external device (see Cansino: Fig.6, [124], “antenna 640 that is in electrical communication with a Wi-Fi interface 642. The antenna 640 may be used to communicate with an external Wi-Fi network such as a home Wi-Fi network. The antenna 640 may also be used to i.e. the antenna 640 transmit or receive a signal with external network or electronic device );
a second communication circuit configured to transmit or receive signals with electronic components of a vehicle (see Cansino: Fig.6, [122], “An on-board vehicle diagnostic data module 612 is a system that may also communicate with the in-vehicle infotainment system. The OBD data module 612 may obtain various types of data from the vehicle including speed data, engine sensor data, distance or trip data, and the like.”);
a first display placed corresponding to a driver seat of the vehicle (see Cansino: Fig.6, [0141], The primary display 680 may be a display that is located in the front of the vehicle in the instrument panel.”);
at least one second display placed corresponding to a passenger seat of the vehicle (see Cansino: Fig.6, [0141], “The secondary displays 682 may be incorporated in a seatback or drop down screen display located within the vehicle 46.”); 
a camera (see Cansino: Fig. 6, [0127], “An interior camera 648 may also be incorporated into the in-vehicle infotainment system); and 
a processor operatively connected to the first display, the second display, the first communication circuit, the second communication circuit and the camera (see Cansino: Fig.6, [0128], illustrating controller 660 controlling primary display 680, and a secondary display 682, OBD data module 612 and WI FI interface 642, interior camera wherein the processor is configured to: 
receive vehicle information of the vehicle using the second communication circuit (see Cansino: Fig. 6 ,[0131] , “Determining the vehicle is underway may take place using speed data from the OBD data module 612 or the transmission selector signal from the transmission selector 610. Of course, a combination of the transmission selector signal and OBD data may be used to determine the vehicle is underway”). See also Fig.6, [122] describing an on-board vehicle diagnostic data module 612 is a system that may also communicate with the in-vehicle infotainment system. The OBD data module 612 may obtain various types of data from the vehicle including speed data, engine sensor data, distance or trip data, and the like.”)
receive content using the first communication circuit from a user equipment the received content including at least one of content mirrored from the user equipment (see Cansino: Fig.17, [0157], “response to identifying the passengers, step 1716 obtains (receives) a user profile or profiles (example of content that is mirrored) based upon the wearable or mobile device (user equipment) identifiers and voice and/or facial recognition”), […]
when the determined display is the first display (see Cansino: Fig.17, [0159], “a screen display is generated at the in-vehicle infotainment system based on the user profiles. As mentioned above, the in-vehicle infotainment system may be in communication with various numbers of screen displays. For example, two or and the vehicle information indicates that the vehicle is in a driving mode type (see Cansino: Fig.17, [0159], “When the vehicle is out of a parked position (a driving mode type) and potentially above a predetermined speed such as 5 miles per hour, step 1726 restricts the driver display”):
identify whether a type of the received content is a first type or a second type (see e.g. Cansino: Fig.18A, [0160], “representation of the display 49 associated with a driver display 1810 is illustrated relative to a first passenger display 1812 and a second passenger display 1814. In this example, a "video restricted" message 1818 is displayed on the driver display 1810. This prevents the driver from watching video (example of first type content that is identified) and being distracted while driving. As mentioned above, whether or not the vehicle is driving may be determined by the transmission selector signal being in park or out of park.”)
convert the received content and display the converted content  on the first display in based on that the received content is the first type (see e.g. Cansino: Fig.17, [0158], “In step 1724 when the vehicle is not out of a parked position, content may be selected at a passenger display. In step 1730, the content titles are displayed on the passenger display and are displayed at the driver display. The content itself may not be displayed, In other words if the vehicle is not out of a parked position ( driving mode), the contents that are received at the driver display are converted or changed to Only display the content title   or the content information, for example if the content is a video file then the video file is converted to a text file( first type content) that shows only the title of the video), see also Cansino: Fig. 24, [0179], "The in-vehicle display 2420 displays a game title or program title 2422 fora game being communicated through the mobile device 2410. That is, the title 2422 corresponds to the title being streamed from the mobile device. As mentioned above, the mobile device 2410 may separate the audio and video streams so that the audio stream is communicated through the in-vehicle infotainment system”, i.e. the streaming video is converted only to display a game title (text) or program title 2422 to increase readability and decrease destruction of the driver and if the vehicle is non-driving mode the display will not convert the streaming video to game title and game team icon and the display will present the streaming video)
refrain from displaying the received content on the first display based on that the received content is the second type (see Cansino: Fig.17, [0159], “it is determined whether the vehicle is out of park (driving mode). This is determined using the transmission selector signal described above. When the vehicle is out of a parked position and 1726 restricts (refrains) the driver display. The driver display may be restricted by not presenting video (second type content), restricting access to various buttons, or not allowing various features.”)     
when the identified display is the first display (see Cansino: Fig.17, [0159], “screen display is generated at the in-vehicle infotainment system based on the user profiles. As mentioned above, the in-vehicle infotainment system may be in communication with various numbers of screen displays. For example, two or more screen displays may be located in the rear seating positions, while a primary screen display is located in the front of the vehicle.”)3DOCKET No. SAMS13-01542APPLICATION NO. 16/230,537PATENT, and the vehicle information indicates that the vehicle is in a non-driving mode (see Cansino: Fig.17, [0159], “In step 1724 when the vehicle is not out of a parked position (non-driving mode), content may be selected at a passenger display.”) 
display the received content on the first display without converting the received content (see Cansino: Fig.17, [0158], step 1728 , Once it is determined that the vehicle is in a non-driving mode, the system display program being watched on passenger display at the driver display  without changing or converting the content type to any format (step1724), and 
when the identified display is the at least one second display and the received content is in the second type, display the received content on the at least one second display (see Cansino: Fig.17, [0158], “The driver display may be restricted and 
while displaying the received content on the at least one second display (see Cansino: Fig.17, [0157], “In step 1722, a screen display is generated at the in-vehicle infotainment system based on the user profiles. As mentioned above, the in-vehicle infotainment system may be in communication with various numbers of screen displays. For example, two or more screen displays may be located in the rear seating positions, while a primary screen display is located in the front of the vehicle.”
display the received content on at least part of the first display based on that the non-driver passenger is interested in the received content
(see Cansino: Fig.17, [0158], “In step 1724 when the vehicle is not out of a parked position, content may be selected at a passenger display. In step 1730, the content titles are displayed on the passenger display and are displayed at the driver display. The content itself may not be displayed, but rather the content titles and other information may be displayed at the driver display.” i.e. the content of the passenger display is shown in part of the driver display) 
wherein the first type includes text content, driving-related content, or still image content (see Cansino: Fig.17, [0159], “The driver display may be restricted by not presenting video, restricting access to various buttons, or not allowing  the content titles are displayed on the passenger display and are displayed at the driver display. The content itself may not be displayed, but rather the content titles and other information may be displayed at the driver display.” i.e. the text content, passenger name and moving image title are displayed), and 
wherein the second type includes moving image content, game content, or three dimensional content (see Cansino: Fig.18A, [0161], “representation of the display 49 associated with a driver display 1810 is illustrated relative to a first passenger display 1812 and a second passenger display 1814. In this example, a "video restricted" message 1818 is displayed on the driver display 1810. This prevents the driver from watching video and being distracted while driving.)
	As shown above , Cansino teaches that the in-vehicle infotainment system determines the content that is casted or transmitted  from mobile computing device to be displayed on the primary display screen (driver display) and the secondary display screen (passenger display)  based on the driving mode of the vehicle. If the vehicle transmission information is in off park position (Driving Mode) , then the content (first content) that is displayed to the driver display is restricted and if the transmission is on park or (park mode) , then the primary and secondary display will display the first and second content. Furthermore, Cansino teaches or disclose the in-vehicle infotainment system using facial recognition to identify passengers (see [0091], [0157] describing the image processing module 360 using facial recognition to identify users), 
	However, Cansino does not explicitly teach or disclose the system that:
identify a location of the user equipment communicatively coupled to the processor and 
identify a display closer to the location of the user equipment among the first display and the at least one second display and 
while displaying the received content on the at least one second display recognize a facial expression change of a non-driver passenger on a non-driver seat corresponding to the at least one second display via the camera, and 
	However, Gao teaches the system that identify a location of the user equipment communicatively coupled to the processor (see Gao: Fig.5, [0064], “the process involves detecting, by the vehicle infotainment system, a presence of an input device. At a step 520, the process involves, in response to detecting the presence of the input device, selecting, based on an identity of a user associated with the input device or a detected location associated with the input device, a display device from a plurality of display devices of the vehicle infotainment system.”), and a system that identify a display closer to the location of the user equipment among the first display and the at least one second display (see Gao: Fig.5, [0068], “the process involves determining a location of a port of the vehicle infotainment system making a wired connection with the input device. At step 525, the process involves selecting the display device based on physical proximity of the display device to the determined location of the port.”) 
 Cansino and Gao are in the same/similar field of endeavor of controlling an in-vehicle infotainment system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Cansino to include a system that identify location of user equipment coupled to a processor and identify a display closer to the location of the user equipment among the first display and the at least one second display as taught by Gao. After modification of Cansino, the in-vehicle infotainment system that control the display of content transmitted from the user equipment and displayed in the primary or secondary display, can also identify or determine the location of the user equipment that is located inside the vehicle and determine which user equipment is closer to the driver side display or passenger side display as taught by Gao. One would have been motivated to make such a combination in order to provide improved and efficient in-vehicle infotainment systems that can control the   input activities of the vehicle occupants to provide an improved and safe driving experience.
	Cansino and Gao does not explicitly teach or disclose the system wherein while displaying the received content on the at least one second display: 
recognize a facial expression change of a non-driver passenger on a non-driver seat corresponding to the at least one second display via the camera, and 
	However, Thurimella teaches an electronic device wherein while displaying the received content on the at least one second display to recognize a facial expression change of a non-driver passenger on a non-driver seat corresponding to the at least one second display (see Thurimella: Fig.1, [0017], [0041]“the human-machine interface is configured to recognize the occupant by means of the facial expression of the occupant and to detect a device function to be actuated using the facial expression and/or hand motion of the occupant.”, “recognized facial expression with a recognized hand motion of a specific occupant 20, 21 is used for determining in a differentiated and reliable manner a desired function, to be actuated by occupant 20, 21, of a device 11, 12, 13 of vehicle 10. Learning module 43 thereby recognizes a specific occupant 20, 21 by means of the facial expression, while it recognizes a function to be actuated of a device 11, 12, 13 of vehicle 10 by the facial expression and hand motion of occupant 20, 21.”),  via the camera (see Thurimella: Fig.1, [0037], “Human-machine interface 30 also comprises a control unit 40. Control unit 40 is connected to cameras 31, 32 and display unit 33, and is configured to also allow specific occupants 20, 21 a facial expression- and/or gesture-based actuation of functions of devices 11, 12, 13.”)
	Because Cansino - Gao and Thurimella are in the same/similar field of endeavor of controlling an in-vehicle infotainment system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Cansino and Gao to include a system that recognize a facial expression change of a non-driver passenger on a non-driver seat corresponding to the at least one second display as taught by Thurimella. After modification of Cansino and Gao the in-vehicle infotainment system that control the display of content transmitted from the user equipment and displayed in the primary or secondary display, can also incorporate facial expression and gesture to control vehicle infotainment system as taught by Thurimella. One would have been motivated to make such a combination in order to provide improved and efficient in-vehicle infotainment systems that can engage all vehicle occupants by providing Thurimella:[0012])


Regarding Claim 3, 
	Cansino - Gao - Thurimella teaches the limitation of Claim 1. Cansino - Gao - Thurimella further teaches the system wherein the processor is further configured to convert at least one of sizes of a text or an icon included in the received content to a specified size (see Cansino: for e.g. Fig. 24, [0179], “The in-vehicle display 2420 displays a game title or program title 2422 for a game being communicated through the mobile device 2410. That is, the title 2422 corresponds to the title being streamed from the mobile device. As mentioned above, the mobile device 2410 may separate the audio and video streams so that the audio stream is communicated through the in-vehicle infotainment system.” i.e. the text size information and the icon of the game team are changed to a different size to increase readability and decrease destruction)	

Regarding Claim 4, 
	Cansino - Gao - Thurimella teaches the limitation of Claim 1. Cansino - Gao - Thurimella further teaches the system wherein when the converted content is displayed on the first display (see for e.g. Fig. 24, [0179], “A screen display 2420 of the in-vehicle infotainment system) and the vehicle information indicates that the vehicle is in a non-driving mode (see Cansino : Fig. 15,[0153], In step 1514, the in-vehicle infotainment system determines whether a the processor is configured to stop the conversion of the received content and display the received content on the first display (see Cansino : for e.g. Fig. 10C, [0145], “when the tune selector button 1014 of FIG. l0A is selected, a screen display 1030 may be changed and the content may be streamed to the in-vehicle infotainment system, the mobile or wearable device and generated in the screen display 1030. The content 1032 is displayed in the screen display.” i.e. streamed image is displayed without conversion to a different format as Fig. 24 in the in-vehicle infotainment display system.).

Regarding Claim 13, 
	Cansino - Gao - Thurimella teaches the limitation of Claim 1. Cansino - Gao - Thurimella further teaches the system comprising at least one sensor (see Cansino: Fig. 6, [0127], “An interior camera 648 may also be incorporated into the in-vehicle infotainment system.” i.e. the camera is considered as one of the sensor), wherein the processor is further configured to: 
when displaying the received content on the first display when the vehicle is in the driving mode (see Cansino: Fig.17, [0159], “In step 1724, it is determined whether the vehicle is out of park. This is determined using the transmission selector signal described above. When the vehicle is out of a parked position and potentially above a predetermined speed such as 5 miles per hour, step 1726 restricts the driver display.)
determine, using the sensor, whether there is another user equipment corresponding to the at least one second display (see Cansino: Fig.6, [0127], “The interior camera 648 may be used for occupant identification. The interior camera 648 may detect one or more occupants so that vehicle profiles and the like may be customized. The interior  i.e. the camera detects the presence of a driver or a passenger in the vehicle); and 
if the received content is audio content, based on determining that the another user equipment is not in the vehicle, display lyric or image information of the audio content corresponding to the received content on the at least one second display (see Cansino:Fig.17, [0159], “the programs are controlled at the passenger display from the driver's display. In step 1734, various buttons or selectors may be used to control various aspects of the passengers' viewing experience. The driver may choose to end the program in step 1734. This may be performed by selecting various screen display buttons. The driver may also change the program in step 1736. That is, another program may be selected for the passenger displays to be displaying. This may be useful for a parent to help a child select another program.”, i.e. the driver have the ability to display content in the second display)	
	The Examiner further notes that the character of the information displayed (in this case “display lyric or image information of the audio content”) is non-functional descriptive material and is not functionally involved in the steps recited. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F.2d 1381, 218 USPQ 401, 403 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Regarding independent Claim 14,
	Claim 14 is directed to a method claim that have similar technical features and claim limitations as Claim 1 and is rejected under the same rationale.

Regarding Claims 16 and 17
	Claims 16 and 17 are directed to a method claim that have similar technical features and claim limitations as claim 3 and 4 respectively and are rejected under the same rationale.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cansino - Gao - Thurimella as applied to claims 1, 3, 4, 13, 14, 16, and 17 as shown above and in further in view of Goel et al. (Pub. No.: US 20190087148 A1, Pub. Date: Mar. 21, 2019)

Regarding Claim 8, 
	Cansino - Gao - Thurimella teaches the limitation of Claim 1. Cansino - Gao - Thurimella further teaches the system wherein the vehicle information includes gear mode information (see Cansino: Fig. 6, [0121], transmission selector 610), vehicle speed information (see Cansino: Fig. 6, [0122], “The OBD data module 612 may obtain various types of data from the vehicle including speed data), and […] and the processor is further configured to determine that the vehicle is in the driving mode based on: 
the gear mode information indicating an R mode or D mode (see Cansino [0159], “it is determined whether the vehicle is out of park, i.e. the vehicle was in D mode operation, and the D mode operation is indicated on the gear); […] 
the vehicle speed information indicating that the vehicle speed is equal to or greater than a specified speed (see Cansino: Fig. 17, [0159], “it is determined whether the vehicle is out of park. This is determined using the transmission selector signal described above. When the vehicle is out of a parked position and potentially above a predetermined speed such as 5 miles per hour, step 1726 restricts the driver display.” i.e. the vehicle is out of park is interpreted as the vehicle is either in D mode or R mode ).
	Cansino and Gao does not explicitly teach the system wherein autonomous driving on/off information and the autonomous driving on/off information indicating an autonomous driving off states.
	However, Goel teaches the system wherein autonomous driving on/off information and the autonomous driving on/off information indicating an autonomous driving off states(See Goel : Fig. 5, [0098], “In response to determining that the vehicle is currently operating in a manual operation mode (i.e., determination block 504="Manual"), the processor may determine whether the request was from the operator of the vehicle or a passenger in determination block 508.”,i.e. manual operation monde indicated the autonomous driving is in the off state )
	Because both Cansino - Gao - Thurimella in further view of Goel are in the same/similar field of endeavor of vehicle infotainment system and drive distraction, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Cansino - Gao - Thurimella to include system wherein an autonomous driving on/off status information to determine that the user is in driving mode as Goel. One would have been motivated to make such a combination in order to enhance user driving experience by decreasing distractions while driving.   

Regarding Claim 9, 
	Cansino - Gao - Thurimella teaches the limitation of Claim 1. Cansino - Gao - Thurimella further teaches the system wherein the vehicle information includes gear mode information see (see Cansino: Fig. 6, [0121], transmission selector 610), vehicle speed information (see Cansino: Fig. 6, [0122], “The OBD data module 612 may obtain various types of data from the vehicle including speed data,) and […], and 
the processor is further configured to determine that the vehicle is in a non-driving mode (see Cansino: Fig. 15, [0153], “In step 1514, the in-vehicle infotainment system determines whether a park signal is generated at the transmission. That is, the in-vehicle infotainment system monitors the transmission selector signal to determine whether the transmission selector signal is indicative of a park position.”) based on:
the gear mode information indicating an N mode or P mode (see Cansino: Fig.15, [0153], “A transmission selector signal is communicated to the in-vehicle infotainment system. In step 1514, the in-vehicle infotainment system determines whether a park signal is generated at the transmission.” i.e. the park signal indicates the great is in P mode or N mode), and 
	Cansino - Gao - Thurimella does not explicitly teach the system wherein the electronic device includes the autonomous driving on/off information including an autonomous driving on state.	
, Goel teaches the system wherein the autonomous driving on/off information including an autonomous driving on state. (See Fig. 5, [0098], “In response to determining that the vehicle is currently operating in an autonomous operation mode (i.e., determination block 504="Autonomous"), the processor may determine an operating environment state in block 601.” i.e. manual operation monde indicated the autonomous driving is in the on state)
	Because both Cansino - Gao - Thurimella in view of Goel are in the same/similar field of endeavor of vehicle infotainment system and drive distraction, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Cansino - Gao - Thurimella to include system wherein an autonomous driving on/off status information to determine that the user is in driving mode as taught by Goel. One would have been motivated to make such a combination in order to enhance user driving experience by decreasing distractions while driving.   

Response to Arguments
Claim Rejections - 35 U.S.C. § 103,
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues the newly added claim limitation against the cited reference of Arroyo, however, the Lindsey has been cited to teach said limitations.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20160248905 A1
MILLER; Thomas Lee
Apparatus And Method For In-Vehicle Location Of A Mobile Device
US 20140106726 A1

John Edward Crosbie
System And Method For Monitoring Apps In A Vehicle To Reduce Driver Distraction

US 20130030645 A1
Divine; Lucas
Auto-Control Of Vehicle Infotainment System Based On Extracted Characteristics Of Car Occupants

                                                                                                                                                                                                 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 






/Zelalem "Zee" Shalu/Examiner, Art Unit 2177        

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177